Citation Nr: 0022614	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1968.  He also had a prior period of active duty, 
resulting in a total period of active duty of 25 years, 2 
months, and 14 days.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 and subsequent rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for the cause of the veteran's death.

The Board remanded the case for further development in August 
1998.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1990.

2.  The cause of the veteran's death was chronic obstructive 
pulmonary disease (COPD).

3.  The veteran's April 1968 retirement examination indicated 
that he had symptoms strongly suggestive of chronic lung 
disease, i.e., shortness of breath and chronic productive 
cough; provided evidence of chronic bronchitis; and included 
the results of pulmonary function tests which reflected a 
borderline obstructive finding by lung volume.

4.  COPD had its early onset in active military service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 1110, 1310 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection For Cause Of Death.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for the cause of a veteran's death when a service 
connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death, 
and therefore service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established during the veteran's life or for which 
service connection could have been established.  See 38 
C.F.R. § 20.1106; Ruiz v. Gober, 10 Vet. App. 352, 358 
(1997); Cacalda v. Brown, 9 Vet. App. 261, 263 (1996).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

Reopening A Claim.

In this case, the veteran died on November [redacted], 1990.  
The cause of his death, as shown by the death certificate in 
the claims file, was chronic obstructive pulmonary disease 
(COPD).  The appellant is the widow of the veteran as shown 
by their marriage license in the claims file.  She originally 
claimed service connection for the cause of the veteran's 
death shortly after he died in November 1990.  Her claim was 
denied in a December 1990 rating decision and that denial was 
confirmed by a May 1991 rating decision.  The appellant did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The appellant submitted a petition to 
reopen her claim in August 1996.  The RO has continued to the 
deny the claim for service connection for cause of the 
veteran's death.

In its rating decisions, the RO did not make clear whether it 
denied the appellant's claim for failure to submit new and 
material evidence or whether it denied the claim on the 
merits.  However, regardless of what the RO has done in cases 
such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  Although this claim does not involve a 
prior final denial by the Board but rather by the RO, the 
same statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

Well-Grounded Claim.

A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not presented a well-grounded claim, then the appeal fails as 
to that claim, and the Board is not obligated under 
38 U.S.C.A. § 5107(a) to assist him any further in the 
development of that claim.  See Murphy, 1 Vet. App. at 81.  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of establishing a well grounded claim 
for service connection for the cause of death of a veteran, 
the requirement of showing evidence of a current disability 
will always have been met, the current disability being the 
condition that caused the veteran to die.  The last two 
requirements must be supported by evidence of record.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz, 10 Vet. 
App. at 356; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
aff'g 9 Vet. App. 40 (1996).

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical matters; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Clyburn v. West, 12 Vet. App. 
296, 302 (1999), citing Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that generally "only the evidence in support 
of the claim is to be considered" in determining whether a 
claim is well grounded), overruled on other grounds by Kessel 
v. West, 13 Vet. App. 9, 19 (1999).

Analysis.

The appellant claims that service connection is warranted for 
the cause of the veteran's death because she claims that his 
COPD was caused by exposure to petrochemicals while on active 
duty.  To reopen her claim, she submitted lay statements from 
men who served with the veteran who confirmed his exposure to 
the petrochemicals and the September 1996 statement of David 
R. Thrasher, M.D., who treated the veteran for COPD from 1986 
to 1990 and whose treatment records are also in the claims 
file.  Dr. Thrasher stated that exposure to petrochemicals 
"may have contributed to [the veteran's] severe lung 
problems.

The Board concludes that the lay statements and Dr. 
Thrasher's statement are new and material evidence because 
they were not previously submitted to agency decisionmakers 
when the RO denied the claim for service connection for the 
cause of the veteran's death in 1990; they bear directly and 
substantially upon the specific matter under consideration; 
they are neither cumulative nor redundant; and they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim because they contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's COPD.  38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Concerning whether the claim for service connection for the 
cause of death from COPD is well grounded, the Board notes 
that the first requirement of showing evidence of a current 
disability has been met, the current disability being the 
condition that caused the veteran to die -- in this case COPD 
as shown by the death certificate.  Carbino, 10 Vet. App. at 
509.  The second element of an in-service injury has been 
provided by the lay statements of the men who served with the 
veteran who stated that he was exposed to petrochemicals in 
service.  The third element of the claim is satisfied by the 
medical evidence of a nexus between the in-service injury and 
the veteran's lung problems provided by Dr. Thrasher.  
Caluza, 7 Vet. App. 506, aff'd, 78 F.3d 604.  Accordingly, 
the Board concludes that the claim for service connection for 
the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

With regard to the merits of the claim, the Board observes 
that Dr. Thrasher's statement, while sufficient evidence to 
render the claim well grounded, is not strongly probative of 
a conclusive relationship between the veteran's exposure to 
petrochemicals in service and the development of COPD.  He 
states merely that the exposure "may have" contributed to 
the veteran's severe lung problems.  Moreover, other evidence 
of record, not considered for the purposes of determining 
whether the claim was well grounded because it is not 
favorable to the theory that the COPD was caused by exposure 
to petrochemicals, -- namely, detailed reports and opinions 
of Drs. Victor S. Roth and William C. Walley, -- tends to 
refute Dr. Thrasher's statement.  Dr. Roth concluded that 
there was "no contribution" to the COPD from the veteran's 
military occupational specialty which likely exposed him to 
jet fuel.  Dr. Walley concluded that "a relatively minor 
contribution" to the development of COPD could have been 
expected from the veteran's low level exposures to airplane 
exhaust fumes.

However, once a claimant has established a well grounded 
claim for service connection for a current disability on one 
basis or one theory of entitlement, VA's duty to assist 
"attaches to the investigation of all possible in-service 
causes of that current disability, including those unknown to 
the [claimant]."  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  In this regard, the Board notes that Dr. 
Walley's detailed review of the service medical records and 
explanation of the findings therein shows that there was 
medical evidence of symptoms in service which indicated that 
the early onset of obstructive lung disease began in during 
active service.  

Specifically, Dr. Walley noted that the veteran's April 1968 
retirement examination indicated that he had symptoms 
strongly suggestive of chronic lung disease, i.e., shortness 
of breath and chronic productive cough.  Moreover, the April 
1968 examination provided evidence of chronic bronchitis, 
even though the diagnosis was not rendered.  Finally, the 
examination included the results of pulmonary function tests 
which Dr. Walley stated reflected a borderline obstructive 
finding by lung volume.  Based on this medical evidence, the 
Board finds that the preponderance of the evidence shows that 
the veteran's COPD had its early onset in active military 
service.  Therefore, the Board concludes that service 
connection is warranted for the cause of the veteran's death 
from COPD in this case.  38 U.S.C.A. § 1110, 1310 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.312 (1999).


ORDER

Service connection for the cause of the veteran's death is 
granted. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

